Citation Nr: 1518203	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  10-22 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Harry Binder, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2012.  A transcript of that hearing is of record and associated with the claims folder.

The Board notes that when a veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for a mental condition, to include PTSD, as entitlement to service connection for an acquired psychiatric disorder, to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In January 2013, the Board remanded the appeal for further development.  It has now returned to the Board for appellate review.  

In July 2014, the Veteran's representative submitted private medical records without a waiver of regional office consideration.  However, no waiver is needed for these private medical records because they are redundant of earlier findings or are otherwise not pertinent to the appeal.  38 C.F.R. §§ 19.37(b); 20.1304(c).  The medical reports note the Veteran has a diagnosis of PTSD and psychotic disorder, not otherwise specified.  These findings are redundant of findings in previously submitted medical reports.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran alleges he has a psychological disorder related to service.  

A September 1994 VA mental health evaluation, afforded in between the Veteran's periods of service, diagnosed the Veteran with depressive disorder, not otherwise specified (NOS).  Additionally, a September 1994 VA problems list noted the Veteran had a psychotic disorder, NOS. 

A March 1997 entrance examination noted the Veteran was psychiatrically normal and on a March 1997 report of medical history he reported no history of depression or excessive worry, and no history of nervous trouble of any sort.  A February 1999 service treatment record noted the Veteran was seen for evaluation at a community mental health service, noble army health clinic, USA MEDDAC at Fort McClellan, Alabama.  It was noted separate records were kept at that facility.  The Board finds that these records, if they exist, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's February 1999 mental health treatment records from Fort McClellan, Alabama.  If such records do not exist or are otherwise not available after reasonable efforts, such circumstances shall be fully documented in the claims file.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




